ORDER

PER CURIAM.
Defendant Gregory A. Belger appeals from the judgment entered on a jury verdict finding him guilty of three counts of robbery in the first degree, Section 569.020, two counts of armed criminal action, Section 571.015, three counts of felony stealing, Section 570.030, and one count of fraudulent use of a credit device, Section 570.130 for acts arising out of a series of thefts and robberies over a six day period. The trial court sentenced *433Belger as a prior offender to life imprisonment on Counts I and III, robbery in the first degree; life imprisonment on Counts II and IV, armed criminal action; seven years imprisonment on Count V, stealing over $150.00; seven years imprisonment on Count VI, stealing from a person; seven years imprisonment on Count VII, stealing a motor vehicle; one year imprisonment on Count VIII, fraudulent use of a credit card; and life imprisonment on Count IX, robbery in the first degree. The trial court ordered the life sentences imposed on Counts I through IV to be served concurrently with each other and consecutively to the sentences imposed on Counts V through IX which sentences were to be served concurrently with each other. Defendant also appeals from the judgment denying on the merits, after an evidentiary hearing, the claims in his Rule 29.15 motion.
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).